internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-109353-99 date date distributing controlled controlled date date date date date date date busine sec_1 busine sec_2 busine sec_3 busine sec_4 plr-109353-99 busine sec_5 pool pool pool shareholder shareholder shareholder a b c this letter responds to a request dated date for rulings about the federal_income_tax consequences of a proposed transaction we have received additional information in letters dated date date date date and date the information submitted for consideration is summarized below distributing is an accrual basis taxpayer that maintains its books on the basis of a fiscal_year ending date distributing elected to be taxed as an s_corporation effective date a date before date distributing has two classes of common_stock issued and outstanding voting common_stock and nonvoting common_stock distributing has a shares of voting common and b shares of nonvoting common_stock issued and outstanding distributing is engaged in the busine sec_1 distributing’s products are divided into four separate product lines businesses i the busine sec_2 ii the busine sec_3 iii the busine sec_4 and iv the busine sec_5 collectively the businesses distributing has consistently accounted for its inventories under the lifo_method since its fiscal_year ended on date distributing uses the dollar-value double- extension lifo_method distributing pools its inventories into three pools pool pool and pool plr-109353-99 shareholder and shareholder started distributing and the busine sec_2 in date the busine sec_3 in date the busine sec_4 in date and the busine sec_5 in date financial information has been received which indicates that the businesses each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years information has been received indicating the existence of substantial differences in the managerial philosophies of the businesses that have arisen among the shareholders in operating the businesses under a single corporate umbrella statements from distributing’s representatives and investment banker indicate that in order to resolve shareholder conflicts that have impeded and likely will continue to impede the growth and profitability of distributing distributing should be split up information has also been received indicating the need to obtain capital to grow and expand the busine sec_5 in order to raise capital to effect its plans controlled described below proposes to undertake an initial_public_offering ipo of approximately c percent of controlled’s total outstanding_stock distributing has concluded based upon documentation provided by its investment banker that an ipo will be significantly more effective if the busine sec_5 is separated from distributing to accomplish these objectives the taxpayer has proposed the following transaction the proposed transaction the assets and liabilities of the busine sec_2 will be transferred to controlled in exchange for all of its stock distributing will then distribute the stock of controlled to shareholder and the estate of shareholder in exchange for all of their stock in distributing following the distribution controlled will elect the dollar-value lifo_method of valuing its inventory following the distribution controlled will elect to be an s_corporation the assets and liabilities of the busine sec_5 will be transferred to controlled in exchange for all of its stock distributing will distribute all of the shares of controlled that it receives in the exchange pro_rata to its remaining shareholders following the distribution controlled will elect the dollar-value lifo_method of valuing its inventory following the distribution controlled will elect to be an s_corporation for the period of time prior to the ipo plr-109353-99 prior to the public sale of stock and while it is an s_corporation controlled will declare a dividend equal to the amount of the accumulated adjustment account aaa that is allocated to it under sec_1_1368-2 the dividend will be paid to the shareholders by the issuance of interest-bearing notes following the distribution controlled intends to sell approximately c percent of its stock to the public in an underwritten offering with respect to the proposed transaction the taxpayer has made the following representations a b c d e f the fair_market_value of the controlled stock to be received by shareholder and the estate of shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distributions distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees except that following the distribution distributing will provide computer and data processing services to controlled and controlled pursuant to forthcoming agreements for an initial term of years subject_to renewal and distributing may perform disbursement functions for controlled the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve managerial and shareholder problems that have arisen this will enable a significant shareholder group to concentrate on a particular business the distribution of the controlled stock is motivated in whole or substantial part by this corporate business_purpose the distribution of the stock of controlled is carried out for the following corporate business purposes to raise additional capital needed to fund the expansion and operation of the business the proposed distribution of controlled creates a company operating in a single segment busine sec_5 which should enable controlled to raise capital in the ipo on a more cost effective basis the distribution of the controlled stock is motivated in whole plr-109353-99 or substantial part by this corporate business_purpose g h i j k l m n there is no noncorporate business_purpose a purpose of the transaction is not to facilitate personal shareholder planning distributing is an s_corporation within the meaning of sec_1361 controlled and controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled controlled 2's s_corporation status will be terminated pursuant to the ipo there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing controlled or controlled after the transaction except that the estate of shareholder will distribute his stock in controlled in accordance with his will there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate distributing controlled or controlled to merge distributing controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled or controlled after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled and controlled respectively by distributing each equals or exceeds the sum of the liabilities assumed by controlled and controlled respectively plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred none of the property transferred from distributing to controlled and controlled respectively is property with respect to which any investment_credit under sec_46 has been or will be claimed or with respect to which any investment_credit is required to be recaptured o no intercorporate debt will exist between any of distributing controlled and controlled at the time of or subsequent to the distribution of the controlled plr-109353-99 and controlled stock p q r payments made in connection with all continuing transactions if any between any of distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing controlled nor controlled are investment companies as defined in sec_368 and iv the distributions are not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock of distributing controlled or controlled or stock possessing or more of the total value of all classes of stock of distributing controlled or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer of the assets of the busine sec_2 to controlled in exchange for controlled stock and the assumption of related liabilities followed by the distribution of the controlled stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the assets of the busine sec_2 to controlled in exchange for controlled stock and the assumption by controlled of related liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on its receipt of the assets of the busine sec_2 in exchange for controlled stock sec_1032 the basis of the assets to be received by controlled will be equal to the basis of such assets in the hands of distributing immediately before the transfer sec_362 the holding_period for each asset received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder or the estate of shareholder upon the receipt of the stock of controlled in exchange for all of their stock of distributing sec_355 plr-109353-99 the basis of the stock of controlled to shareholder and the estate of shareholder will be the same as the basis of their distributing stock exchanged therefor sec_358 the holding_period of the controlled stock received by shareholder and the estate of shareholder will include the holding_period of their distributing stock surrendered on the exchange provided that the distributing stock was held as a capital_asset by them on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to shareholder and the estate of shareholder sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 under sec_1_1368-2 the aaa of distributing will be allocated between distributing and controlled in a manner similar to the manner in which distributing will allocate its earnings_and_profits between itself and controlled under sec_1_312-10 the transfer of the assets of the busine sec_5 to controlled in exchange for controlled stock and the assumption of related liabilities followed by the distribution of the controlled stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the assets of the busine sec_5 to controlled in exchange for controlled stock and the assumption by controlled of related liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on its receipt of the assets of the busine sec_5 in exchange for controlled stock sec_1032 the basis of the assets to be received by controlled will be equal to the basis of such assets in the hands of distributing immediately before the transfer sec_362 the holding_period for each asset received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of the stock of controlled from distributing sec_355 plr-109353-99 the aggregate basis of distributing and controlled stock in the hands of a distributing shareholder after the distribution will equal the aggregate basis of the distributing stock held immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by a distributing shareholder will include the holding_period of the distributing stock on which the distribution will be made provided that the distributing stock is held as a capital_asset by them on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to the shareholders sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 under sec_1_1368-2 the aaa of distributing will be allocated between distributing and controlled in a manner similar to the manner in which distributing will allocate its earnings_and_profits between itself and controlled under sec_1_312-10 provided that distributing immediately distributes the stock of controlled and controlled distributing’s momentary ownership of their stock will not cause either controlled or controlled to have an ineligible shareholder under sec_1361 therefore controlled and controlled are each eligible to make a timely election without the consent of distributing to be an s_corporation for their first taxable_year provided that controlled and controlled each satisfy the other requirements under sec_1361 neither controlled nor controlled will be subject_to sec_1374 of the tax_reform_act_of_1986 assuming controlled is eligible to be an s_corporation under sec_1361 and properly makes an election under sec_1362 controlled will remain an s_corporation until controlled 2's s_corporation_election terminates under sec_1362 controlled and controlled each may elect to use the lifo inventory_method for their initial taxable_year by timely filing an appropriate form_970 with its respective federal_income_tax return and otherwise complying with the requirements of sec_472 and the regulations thereunder whether or not controlled and controlled 2's applications for the adoption and use of the lifo inventory_method should be approved will be determined by the commissioner in plr-109353-99 connection with the examination of controlled and controlled 2’s federal_income_tax returns see sec_1_472-3 the busine sec_2 inventory transferred by taxpayer to controlled shall be treated by controlled as its opening_inventory for lifo purposes the busine sec_5 inventory transferred by taxpayer to controlled shall be treated by controlled as its opening_inventory for lifo purposes controlled and controlled each must determine the cost of its opening_inventory by the average_cost_method as provided by sec_472 distributing must compute its basis in the inventories transferred using a pro_rata vertical division of the base-year and subsequent yearly incremental costs in accordance with the procedures established in sec_1_472-8 see revrul_85_176 1985_2_cb_159 controlled and controlled must determine the total current-year cost of items making up a pool by use of one of the methods described in sec_1_472-8 through d except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to the propriety of distributing’s lifo inventory_method the valuation of distributing’s inventory by distributing or the timeliness and validity of any past present or future elections under sec_472 by distributing controlled or controlled in addition we express no opinion as to the validity of distributing’s s_corporation_election whether controlled and controlled are eligible to elect s_corporation status or whether the elections will be valid under sec_1362 moreover we express no opinion as to the estate or gift_tax consequences of any of the transactions this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon facts and representations submitted in your request for a ruling the facts and representations were accompanied by a penalty of perjury statement that the taxpayer executed this office plr-109353-99 has not verified any of the facts and representations verification of the facts representations and other data may be required as part of a future audit of distributing controlled and controlled 2’s federal_income_tax returns sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
